UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7143



WILLIAM DAVID DUNN, JR.,

                                             Petitioner - Appellant,

          versus


BONNIE BOYETTE,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-03-565-5-BO)


Submitted:   October 18, 2004             Decided:   November 8, 2004


Before MICHAEL and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William David Dunn, Jr., Appellant Pro Se. Sandra Wallace-Smith,
Assistant Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              William David Dunn, Jr., seeks to appeal the district

court’s order denying as untimely his petition filed under 28

U.S.C. § 2254 (2000).        An appeal may not be taken from the final

order in a habeas corpus proceeding unless a circuit justice or

judge     issues   a   certificate      of     appealability.          28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c) (2000).           A prisoner satisfies this

standard by demonstrating both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”        Rose v. Lee, 252 F.3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)); see

Miller-El     v.   Cockrell,    537    U.S.    322,   336    (2003).        We    have

independently reviewed the record and conclude that Dunn has not

made the requisite showing because his § 2254 petition was indeed

untimely.     Accordingly, we deny a certificate of appealability and

dismiss the appeal.       We dispense with oral argument because the

facts   and    legal   contentions     are     adequately     presented      in    the

materials     before   the     court   and     argument     would   not     aid    the

decisional process.

                                                                          DISMISSED


                                       - 2 -